DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2019-0125238, filed in Korea on October 10, 2019, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 29, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the independent claim, from which claims 2-18 depend and inherit all limitations therefrom, first recites “[a]n image sensor comprising:…” then recites “a plurality of scatterers arranged to concentrate light incident on the image sensor;…”  It is unclear, from the claim as currently written, how the claim can be comprised of elements that include itself (i.e., “the image sensor”).  In light of the above, claim 1 and all claims dependent therefrom are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites a method performed by an image sensor recites “concentrating, by a plurality of lens elements of the image sensor, light incident on the image sensor;…”  It is unclear, from the claim as currently written, how the claim can be comprised of elements that include and act upon itself (i.e., “the image sensor”).  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the above 35 U.S.C. 112 rejections, the claims will be examined on their merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Korean Patent Publication No. KR20170015108A to Han Seung Hoon, et al. published on February 8, 2017 (hereinafter “Hoon”; machine translation provided).
	Regarding claim 1, Hoon teaches an image sensor comprising a plurality of lens elements (e.g., figs. 9-13, elements 220a, 220b and 220c), each lens element of the plurality of lens elements including a plurality of scatterers arranged to concentrate light incident on the image sensor (e.g., figs. 9-13, 222a, 222b and 222c), and a sensing element configured to sense light passing through the plurality of lens elements (e.g., figs.9-13, light sensing cells of light sensor layer 230a, 230b, 230c; [0083], [0086]), wherein one lens element of the plurality of lens elements has a first focal length that is different from a second focal length of another lens element of the plurality of lens elements (e.g., figs. 9-13, focal length f2 id different from focal length f1) and is separated from the sensing element by the first focal length (e.g., figs. 9-13, focal length f2 equals distance from surface S1 of the plurality of lens elements to surface S2 of sensing elements).
	Regarding claim 2, Hoon teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the image sensor further comprising a sensing array comprising a plurality of sensing elements (e.g., figs.9-13, 
	Regarding claim 8, Hoon teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein each scatterer of the plurality of scatterers is configured to delay a phase of light incident on the scatterer (e.g., figs. 9-13; [0085], [0051-52]) and change a path of the light (e.g., figs. 9-13; [0087]).
Regarding claim 9, Hoon teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein each scatterer of the plurality of scatterers is disposed such that a shape of the scatterer, an arrangement of the plurality of scatterers, and a gap between adjacent scatterers of the plurality of scatterers is based on a focal length of a lens element including the scatterer among the plurality of lens elements (e.g., figs. 9-13, the focal length is set by/determines the shape, arrangement and gap of the scatterers; [0039], [0055] and [0097-102]).
Regarding claim 10, Hoon teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the image sensor further comprising a transparent substrate disposed between the plurality of lens elements and the sensing element (e.g., figs. 9-13, element 210; [0087]).
Regarding claim 14, Hoon teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 10, supra) including teaching wherein the plurality of scatterers are disposed on one surface of the transparent substrate (e.g., figs. 9-13).
Regarding claim 16, Hoon teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein at least a portion of each scatterer of the plurality of scatterers and a remaining portion of each scatterer of the plurality of scatterers are disposed on opposite sides relative to a virtual surface parallel to a planar surface on which the sensing element is disposed (e.g., figs. 9-13, as a virtual surface/plane can be imagined though the scatterers and parallel to the surface of the sensing element). 
Regarding claim 18, Hoon teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching a mobile terminal comprising the image sensor (e.g., [0001-0003]).
Regarding claim 19, Hoon teaches an image sensing method to be performed by an image sensor, the image sensing method comprising concentrating, by a plurality of lens elements (e.g., figs. 9-13, elements 220a, 220b and 220c) of the image sensor light incident on the image sensor (e.g., figs. 9-13; [0086]), each lens element of the plurality of lens elements including a plurality of scatterers (e.g., figs. 9-13, 222a, 222b and 222c), and sensing, by a sensing element of the image sensor (e.g., figs.9-13, light 2 id different from focal length f1) and is separated from the sensing element by the first focal length (e.g., figs. 9-13, focal length f2 equals distance from surface S1 of the plurality of lens elements to surface S2 of sensing elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon in view of U.S. Patent No. 10,129,984 to Lamkin et al. (hereinafter “Lamkin”).
Regarding claim 11, Hoon teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the transparent substrate comprises a blocker configured to prevent light passing through a first lens element of the plurality of lens elements from being incident on a sensing region covered by a second lens element of the plurality of lens elements.
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 Regarding claim 12, Hoon teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection of claim 11, supra) wherein the blocker is disposed in at least a portion of an outer boundary of the sensing region (‘984 - e.g., fig. 16, element 1514 providing boundaries around regions of pixel elements 1525).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,485,397 to Rudmann et al. teaches providing barriers between light sensing regions to prevent the bleeding of light between regions.
U.S. Patent Publication No. 2020/0225386 to Tsai et al. teaches providing a lens before a meta-lens array and image sensing unit.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697